Citation Nr: 0633997	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  98-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
July 1971 to July 1973, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

The Board remanded the case for further development in March 
2000 and June 2004.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  The Board issued a decision denying service 
connection for post-traumatic stress disorder on May 18, 
2006.  However, since this decision was issued prior to the 
expiration of a 60 day period of time that the appellant was 
given to submit additional evidence, it was vacated by the 
Board on the basis that the appellant had been denied due 
process. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with regard to the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) discloses a need for 
further development prior to final appellate review.  

In this regard, the Board observes that this case was 
remanded in June 2004 so that the appellant could be afforded 
a psychiatric examination. See June 2004 BVA decision.  
Although this examination was scheduled twice by the AMC, the 
appellant failed to appear. See outpatient total appointment 
profile record indicating the appellant failed to appear for 
VA examinations scheduled on July 21, 2004 and August 13, 
2004.  After an April 2006 Supplemental Statement of the Case 
continued to deny service connection for PTSD, the case was 
certified back to the Board for further review.  

The Board issued a decision on May 18, 2006 denying service 
connection for PTSD.  Thereafter, the appellant's 
representative argued that the May 18, 2006 decision should 
be vacated on the basis that (1) the appellant was not 
properly notified of his scheduled VA examinations as he was 
sent notice via letter after the examination dates had passed 
and (2) he was not afforded due process since the Board 
issued it decision prior to the expiration of a 60 day period 
in which the appellant was allowed to submit additional 
evidence. See June 2006 letter from the appellant's 
representative.  As set forth above, the Board vacated the 
May 18, 2006 decision on the basis of due process concerns.   

In regards to the appellant's allegation of improper 
examination notice, a review of the claims file does not 
reveal the actual letters addressed to the appellant 
informing him of his examination dates.  Rather, the file 
contains a single letter which bears the date August 17, 2004 
at the top.  This letter is addressed with the appellant's 
proper name and address of record; and sets forth a reminder 
message to the appellant that he was supposed to appear at 
his examinations scheduled in July 2004 and August 2004.  The 
appellant's representative argues that this letter provides 
evidence that the appellant received late notice of his VA 
examinations.  However, further review of the entire record 
appears to indicate that August 17, 2004 was not the date 
that the appellant's VA examination notice was mailed to him, 
but was rather the date that the letter was printed and added 
to the appellant's claims file.  

In this regard, the Board observes that the VA examination 
"notice letter" at issue appears to be attached to the 
outpatient total appointment profile record (referenced 
above) that reported the appellant failed to appear for his 
VA examinations. See outpatient total appointment profile 
record, supra.  Both the outpatient total appointment profile 
record and the notice letter contain the date of August 17, 
2006 at the top of each page; and this single date appears to 
indicate to the Board that these documents were printed and 
added to the appellant's claims file at the same time, 
subsequent to the appellant's failure to appear for his 
examinations.  However, since the actual pre-examination 
notice letter is not contained within the claims file, it is 
not entirely clear from the record the date of the notice of 
the appellant's scheduled VA examinations.  As such, the 
Board concurs with the representative's request that the case 
should be remanded once more in order for the appellant to be 
afforded appropriate notice and the opportunity of a 
psychiatric examination.  

As noted above, the basis for vacating the Board's May 18, 
2006 decision is that the appellant was not afforded 60 days 
to respond to the April 2006 SSOC.  The Board notes that 
remand will also permit the appellant the appropriate period 
of time within which to respond to a SSOC.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.

2.  The appellant should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished, but should include 
psychological testing.  Regarding the claim 
for service connection for PTSD, the 
examiner should review statements contained 
in the appellant's claims file dated in 
September 1997, November 1997, March 1998 
and in the appellant's Substantive Appeal 
dated in May 1998, as well as medical 
records dated following the appellant's 
separation from service, and offer comments 
and an opinion as to whether the diagnostic 
criteria to support a diagnosis of PTSD have 
been satisfied.  The examiner should comment 
on the sufficiency of the stressful 
incidents the appellant has reported to 
support a diagnosis of PTSD.  The examiner 
should further offer an opinion as to 
whether any other currently diagnosed 
psychiatric disorder, for example a panic 
disorder, is in any way related to the 
appellant's period of service.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed in 
relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file must be 
made available to the examiner for review in 
connection with the examination.

3.  If the appellant fails to report for the 
above requested VA examination, the AMC 
should ensure that the claims file contains 
appropriate documentation regarding the date 
the notice of examination was sent to the 
appellant.

4.  When the development requested has been 
completed, the case should again be reviewed 
by the AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded the appropriate period of time 
within which to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


